Citation Nr: 1435468	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  12-16 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for lumbosacral/thoracic strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, wife


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to April 1995, and April 2004 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from July 2010 and January 2011 rating decisions issued by the Regional Office (RO) in Columbia, South Carolina.

The Veteran and his wife testified at a May 2014 video hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he injured his back and developed sleep apnea during his service from April 2004 to April 2006.  He testified that he injured his back in an IED explosion in Kuwait, and that he started having sleep problems shortly after he returned from his deployment.  The Veteran is service connected for other injuries sustained in the explosion.  The Veteran contends that his back pain has been intermittent since the IED blast.  He also contended that his wife noticed problems with his breathing during sleep after he returned from his deployment.  His wife testified that the Veteran would stop breathing and choke in his sleep.  The Veteran reported that he did complain about sleep problems in service but was told that his difficulty sleeping was due to posttraumatic stress disorder (PTSD).  He was not tested for sleep apnea in service.  

The Veteran was afforded a VA respiratory examination in April 2012 as part of a Gulf War evaluation.  The examiner opined that the Veteran's sleep apnea was unrelated to his service because there was no evidence of it until November 2009 when he first reported symptoms and was diagnosed with sleep apnea.  The examiner also noted that the Veteran was significantly overweight at the time of his diagnosis.  The examiner further stated that sleep apnea is not a Gulf War undiagnosed illness.   The Board finds that the explanation provided by the examiner is insufficient.   In stating that there was "no evidence" of sleep apnea prior to November 2009, the examiner did not consider the lay evidence of record indicating that the Veteran did have sleep problems and sleep disordered breathing while he was still in service.  Additionally, at the hearing the Veteran's representative indicated that the Veteran wanted to claim that his breathing problems were secondary to his PTSD, which contention has not yet been addressed.  

With respect to the back disorder, the Board likewise finds that the explanation provided by the examiner who conducted the spine examination is inadequate.  The examiner premised his negative opinion primarily on the Veteran's lack of back complaints since 2005, with a VA examination in 2006 indicating that the Veteran did not have any back complaints.  However, the examiner's description of the Veteran having no complaints after 2005 is inaccurate because the Veteran complained of back pain since his in service injury in a May 2006 written statement.  Additionally, it does not consider the Veteran's lay evidence that he experienced intermittent back pain since the IED blast. 

For these reasons the Board finds that the Veteran should be afforded new VA examinations which address all of his contentions.  Additionally, given this needed development he should also be given the opportunity to submit any additional medical records or other evidence which he believes is relevant to his claims.  
Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any treatment that he received for his sleep apnea or back pain.  If the Veteran identifies records which have not already been obtained, including more recent VA treatment records, then these should be obtained and associated with the claims file.  If records are identified but cannot be obtained, this should be documented in the record and the Veteran should be appropriately notified.

2.  Afford the Veteran a respiratory examination addressing the etiology of his sleep apnea.  The examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that the Veteran's sleep apnea onset during his service or was caused or aggravated (made permanently worse) by a disease or injury in service.  In providing this opinion, the examiner must consider the lay evidence of record in addition to all of the other evidence.  The examiner should also indicate whether it is at least as likely as not that the Veteran's sleep apnea is caused or aggravated by his PTSD.  The examiner must provide a complete rationale for his or her conclusions.

3.  Afford the Veteran a VA examination of his back.  The examiner should identify any back disorder that is present.  For each back disorder that is identified, the examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that the disorder was caused or aggravated (made permanently worse) by a disease or injury in service, including the IED blast.  The examiner must consider the Veteran's testimony about his back pain in addition to the other evidence of record.  A complete rationale should be provided for the conclusions expressed in the report of examination.

4.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Thereafter, if indicated, the case should be returned to the Board. The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



